Examiner’s Amendment and Reasons for Allowance

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 13, line 4; “capturing” was deleted.
The claim was amended in order to clarify the claim language.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a system and method for performing acoustic zooming.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest either:
1)  a system or method for performing acoustic zooming, or a computer-readable storage medium stored thereon instructions when executed by a processor cause the processor to perform the method, comprising:  receiving from a plurality of microphones a plurality of acoustic signals associated with a video content; generating, using a plurality of beamformers, a plurality of beamformer signals based on the plurality of acoustic signals, wherein the beamformer signals correspond respectively to a plurality of tiles of the video content, wherein each of the beamformers is respectively directed to a center of each of the tiles; and generating a target enhanced signal using the beamformer signals, wherein the target enhanced signal is associated with a zoom area of the video content, wherein generating the target enhanced signal includes:  identifying the tiles respectively having at least portions that are included in the zoom area, selecting the beamformer signals corresponding to the identified tiles, and combining the selected beamforming signals to generate the target enhanced signal; or
2)  a system for performing acoustic zooming, comprising:  a plurality of microphones to generate a plurality of acoustic signals, wherein a first field of view of a video content is associated with the plurality the target beamformer is directed at a center of a second field of view corresponding to a zoom area of the video content and generates a target beamformer signal; and the noise beamformer is directed at the first field of view, has a null directed at the center of the second field of view, and generates a noise beamformer signal; and a target enhancer to determine the second field of view corresponding to the zoom area of the video content, to receive the target beamformer signal and the noise beamformer signal, and to generate a target enhanced signal associated with the zoom area of the video content using the target beamformer signal and the noise beamformer signal.  (bold language emphasize)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588.  The examiner can normally be reached on PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
May 31, 2021